EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 18-20. (Canceled).
Claim 29. (Amended) A system, comprising: an outer catheter, comprising:
a proximal end,
a distal end, and
a lumen extending therebetween;
wherein a distal portion of the outer catheter includes at least one imageable marker;
a visual marker positioned along the distal portion of the outer catheter; an inner catheter slidably disposed within the outer catheter lumen; and a stent disposed over a distal portion of the inner catheter, wherein the stent is configured to move between a first configuration when disposed within the outer catheter lumen, and a second configuration when not disposed within the outer catheter lumen, and
wherein, when in the second configuration, a distal end portion of the stent forms a distal retention member and a proximal end portion of the stent forms a proximal retention member; and
wherein the outer catheter is retractable proximally relative to the inner catheter and with respect to a reference position within a patient's body, and
wherein visual confirmation within the patient’s body of the visual marker at or proximal to the reference position denotes that the entire proximal retention member is clear of the reference position in order to deploy entirely proximally to the reference position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed feature of: “wherein the visual marker of the outer catheter is positioned along the outer catheter and with respect to the stent such that visual confirmation within the body lumen of the visual marker proximal to the reference position denotes that the entire proximal retention member is deployable proximally relative to the reference position” in combination with the other recited claim elements is novel in view of the prior art. Furthermore, it would not be obvious to one of ordinary skill in the art to combine prior art to arrive at the claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK D REMALY/Primary Examiner, Art Unit 3793